UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2255



LOUIS J. DE MAIO,

                                             Plaintiff - Appellant,

          versus

LLOYD BENTSEN, Secretary, Department of the
Treasury,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-94-
3474-MJG)


Submitted:   February 7, 1996           Decided:     February 14, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Louis J. De Maio, Appellant Pro Se. Charles Joseph Peters, Sr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his Title VII action. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. De Maio v.
Bentsen, No. CA-94-3474-MJG (D. Md. June 6, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2